 

Exhibit 10.3

 


ISONICS CORPORATION


EXECUTIVE EMPLOYMENT AGREEMENT


 

                                THIS EXECUTIVE EMPLOYMENT AGREEMENT
(“Agreement”), effective February 6, 2008 (“Effective Date”), is made between
Isonics Corporation, a California corporation (“Employer”), and Gregory A.
Meadows (“Executive”).  Collectively Employer and Executive are referred to as
the “parties.”

 


RECITALS


 

                                WHEREAS, the Board of Directors of Employer
desires to provide for the continued employment of Executive.  Executive is
willing to commit himself to continue to serve Employer, on the terms and
conditions herein provided, although this Agreement may be amended at any time
by written agreement among the parties; and

 

                                WHEREAS, the Executive understands that the
Employer’s financial condition is such that it has only limited working capital
available and, as a result, Employer may not be able to perform all of its
obligations hereunder timely or completely; and

 

                                WHEREAS, in order to effect the foregoing,
Employer and Executive wish to enter into this Agreement on the terms and
conditions set forth below.

 


AGREEMENT


 

                                NOW, THEREFORE, in consideration of the mutual
covenants herein contained, and other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties agree as
follows:

 

                                1.             Employment.

 

                                (a)           Employer hereby employs Executive,
and Executive agrees to be employed as Chief Financial Officer, Vice President —
Finance and Treasurer.   Executive will report to the Board of Directors. 
Executive will devote substantially full time and attention to achieving the
purposes and discharging the responsibilities of his positions.

 

                                (b)           Executive will comply with all
rules, policies and procedures of Employer as modified from time to time,
including without limitation, rules and procedures set forth in the Employer’s
employee manuals and handbooks, supervisor’s manuals and operating manuals. 
Executive will perform all of Executive’s responsibilities in compliance with
all applicable laws and will ensure that the operations that Executive manages
are in compliance with all applicable laws.

 

                                (c)           Notwithstanding anything to the
contrary contained in this Agreement, during the Employment Period, Executive
may continue to engage directly or indirectly in other business ventures that he
was engaged in as of the effective date of this Agreement and may

 

1

--------------------------------------------------------------------------------


 

engage in other business activities (including associating with other executives
so long as such activities do not interfere with Executive’s duties and
responsibilities under this Agreement, and so long as the nature and extent of
such activities have been disclosed to, and approved by, the Compensation
Committee of the Board of Directors (the “Compensation Committee”).  During
Executive’s employment, Executive shall not engage in any other business
activity that, in the reasonable judgment of the Compensation Committee of the
Board of Directors, conflicts with the duties of Executive under this Agreement,
whether or not such activity is pursued for gain, profit or other pecuniary
advantage.

 

                                2.             Prior Agreements.  The Executive
and Employer agree that all prior employment agreements and understandings
between the Executive and Employer related to Executive’s employment be and
hereby are cancelled and are of no further force or effect.

 

                                3.             Term of Employment.  The term of
employment (“Term”) shall be for one year from the Effective Date unless
terminated earlier in accordance with the terms and conditions of this
Agreement.  The Term will automatically renew for successive one-year terms
unless and until the Employer or the Executive provides notice at least 60 days
in advance of the expiration of the current Term that the Employer or the
Executive will not accept a renewal term.

 

                                4.             Compensation.  For the duration
of Executive’s employment hereunder, the Executive will be entitled to
compensation that will be computed and paid pursuant to the following
subsections.

 

                                4.1          Base Salary.  Employer will pay to
Executive a base salary (“Base Salary”) at an annual rate of One Hundred Eighty
Thousand Dollars ($180,000), subject to withholdings, ratably in accordance with
Employer’s policies, so long as Executive remains employed.  Executive’s Base
Salary will be reviewed annually during the term of Executive’s employment by
the Compensation Committee or the Board of Directors of Employer and may be
increased based on such review.

 

                                4.2          Discretionary Cash Bonus. 
Executive shall be eligible for a discretionary cash bonus (“Cash Bonus”) equal
to an amount as determined by the Compensation Committee, which shall be based
on the condition of Employer’s business and results of operations, the
Compensation Committee’s evaluation of Executive’s individual performance for
the relevant period, and the satisfaction of goals that may be established by
the Compensation Committee of the Employer.  Any Cash Bonus shall be paid in the
Compensation Committee’s discretion.

 

                                4.3          Equity-based Compensation. 
Executive shall be entitled to participate in all equity-based compensation
plans offered by Employer to its employees and as determined by the Compensation
Committee.

 

                                4.4          Performance Standards.  The
Executive and the Employer agree that the Executive’s discretionary cash bonus
and equity-based compensation will be based on the Executive’s and the
Employer’s achievement of performance goals that may be established by

 

2

--------------------------------------------------------------------------------


 

the Compensation Committee after discussion with the Executive and his
supervisors (if any).  Until the Employer and the Compensation Committee
establish performance goals, the Executive’s discretionary cash bonus and equity
based compensation will be wholly discretionary.

 

                                4.5          Discretionary Bonus.  In
recognition of the Executive’s continuing efforts on the Employer’s behalf, the
substantial risk that the Executive is taking by remaining with the Employer
notwithstanding the Employer’s financial condition, the significant operational
improvements accomplished by the Executive with other executives of the Employer
since February 2007, the Executive’s willingness to enter into this Agreement,
and other factors, the Employer agrees to pay Executive the sum of Fifty
Thousand Dollars ($50,000) as a discretionary bonus, such payment to be made at
the earlier of:

 

                                (a)           The Employer having sufficient
working capital that is not committed for operations to allow the Employer to
pay all (or a portion) of this bonus to the Executive with such approval and
direction from the Compensation Committee.  If the Employer pays any portion of
this bonus to the Executive, the Employer will pay the same proportionate amount
of the bonus to other Executives who have entered into agreements similar to
this Agreement, or

 

                                (b)           Termination of this Agreement
pursuant to Sections 6.2(a), 6.2(b), 6.2(c), 6.2(d) or Article 7, below, in
which case the discretionary bonus payable pursuant to this Section 4.5 will be
payable on the same terms and over the same period as the severance pay is
determined in Section 6.4 or (in the case of a termination under Article 7)
Section 7.2.

 

The amount payable pursuant to this Section 4.5 will be reduced to zero in the
event the Executive terminates this Agreement pursuant to Section 6.2(e) or if
the Employer terminates this Agreement for Cause pursuant to Section 6.1.

 

                                5.             Other Benefits.

 

                                5.1          Certain Benefits.  Executive will
be eligible to participate in all employee benefit programs established by
Employer that are applicable to management personnel on a basis commensurate
with Executive’s position and in accordance with Employer’s policies from time
to time, including, but not limited to, life insurance, disability insurance,
retirement plans, profit-sharing plans, savings plans, stock option plans and
other employee benefit plans and policies, but nothing herein shall require the
adoption or maintenance of any such plan.  Notwithstanding the foregoing,
Employer shall provide full medical and dental insurance coverage for Executive
as currently provided by Administaff (or its successor) on the same terms as are
then generally available to the Company’s senior executive officers, at no cost
to Executive.

 

                                5.2          Paid Time Off (“PTO”) and
Expenses.  For the duration of Executive’s employment hereunder, Executive will
be provided such PTO (which includes vacations and sick leave) as Employer makes
available to its management level employees generally as described in, and
subject to the provisions of, Employer’s employee manual. Employer will
reimburse

 

3

--------------------------------------------------------------------------------


 

Executive in accordance with company policies and procedures for reasonable
expenses necessarily incurred in the performance of duties hereunder against
appropriate receipts and vouchers indicating the specific business purpose for
each such expenditure.

 

                                5.3          Directors and Officers Insurance. 
During the term of this Agreement and for a three year period thereafter, and
subject to the availability of adequate financing, Employer shall use its best
efforts to have in effect at all times, at its expense and no cost to Executive,
one or more directors and officers liability indemnification insurance policies
(the “D&O Policies”) covering liabilities which may have accrued or that will be
incurred by the performance of Executive’s services on behalf of Employer in the
minimum benefit amount to be determined in good faith by the Board of Directors,
and provided that all officers and directors are treated alike.

 

                                6.             Termination Or Discharge.

 

                                6.1          For Cause.  Employer will have the
right to immediately terminate Executive’s services and this Agreement for
“Cause.”  For the purposes of this Agreement, the term “for cause” shall mean:

 

                                (a)           any act of fraud or embezzlement
materially adversely affecting the financial, market, reputation or other
interests of Employer,

 

                                (b)           in the event of a conviction of
Executive of, or a plea of nolo contendere to, (A) any violent felony or
misdemeanor resulting in a jail sentence, (B) any felony involving moral
turpitude or (C) a criminal violation of federal or state securities laws,

 

                                (c)           any material failure to perform
Executive’s duties as set forth in this Agreement which results in material harm
to Employer, after reasonable notice and the opportunity to cure,

 

                                (d)           gross negligence, incompetence or
willful misconduct in the performance by the Executive of his duties,

 

                                (e)           refusal by the Executive, without
proper reason, to perform his duties,

 

                                (f)            the Executive willfully engaging
in conduct that is materially injurious to Employer or its subsidiaries
(monetarily or otherwise),

 

                                (g)           unauthorized disclosure by the
Executive of Confidential Information, as such term is defined in Section 10 of
this Agreement, or the unauthorized disclosure of proprietary material
information of Employer or an affiliate), or

 

                                (h)           Employer’s reasonable belief
supported by a legal opinion that Executive has engaged in a violation of any
statute, rule or regulation, any of which in the judgment of Employer is harmful
to Employer’s business or to Employer’s reputation.

 

4

--------------------------------------------------------------------------------


 

                                Upon termination of Executive’s employment
hereunder for Cause, Executive will have no rights to any unvested benefits or
any other compensation or payments after the termination date.

 

                                6.2          Termination Other Than For Cause. 
The Executive’s employment hereunder may be terminated without any breach of
this Agreement under the following circumstances:

 

                                (a)           By Executive.  Upon the occurrence
of any of the following events, this Agreement may be terminated by the
Executive upon not less than three business days’ written notice to Employer
specifying such reason:

 

                                                1.             if Employer makes
a general assignment for the benefit of creditors, files a voluntary bankruptcy
petition, files a petition or answer seeking a reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
law, or there shall have been filed any petition or application for the
involuntary bankruptcy of Employer, or other similar proceeding, in which an
order for relief is entered or which remains undismissed for a period of thirty
days or more, or Employer seeks, consents to, or acquiesces in the appointment
of a trustee, receiver, or liquidator of Employer or any material part of its
assets;

 

                                                2.             the sale by
Employer of substantially all of its assets;

 

                                                3.             a decision by
Employer to terminate its business and liquidate its assets;

 

                                                4.             Employer’s
corporate offices move out of the Denver Colorado metropolitan area; or

 

                                                5.             the holder of any
convertible debenture issued by Employer prior to the date of this Agreement
declares a default or accelerates any obligations under any of the terms of such
debentures; or

 

                                                6.             a material breach
of this Agreement by Employer except to the extent that the material breach
results directly or indirectly from Employer’s lack of funding to cure any
element of such material breach.

 

                                (b)           By Employer Without Cause.  The
Employer may terminate this Agreement without Cause at any time upon not less
than 60 days’ written notice to the Executive.

 

                                (c)           Death.    This Agreement shall
terminate upon the death of Executive.

 

5

--------------------------------------------------------------------------------


 

                                (d)           Disability.  The Employer may
terminate this Agreement upon the permanent disability of the Executive. 
Executive shall be considered disabled (whether permanent or temporary) if: 
(i) he is disabled as defined in a disability insurance policy purchased by or
for the benefit of the Executive; or (ii) if no such policy is in effect, he is
incapacitated to such an extent that he is unable to perform substantially all
of his duties for Employer that he performed prior to such incapacitation.

 

                                (e)           Material Breach as a Result of
Lack of Funding.  If the Employer breaches this Agreement but such breach
results directly or indirectly from Employer’s lack of funding to cure any
element of such material breach (and therefore such material breach is not a
basis for termination by Executive under Section 6.2(a)(5), Executive may
terminate this Agreement upon not less than 30 days’ prior written notice
specifying such breach.

 

                                6.3          Notice of Termination.  Any
termination of the Executive’s employment by the Employer or by the Executive
(other than termination pursuant to Section 6.2(b) above) shall be communicated
by written Notice of Termination to the other party.

 

                                6.4          Compensation Upon Termination.

 

                                (a)           Upon a termination of this
Agreement pursuant to Section 6.2(a), Employer shall pay to Executive a cash
severance payment in an amount equal to the sum of (i) one year of Executive’s
annual salary payable in a lump sum payment within three months of the
Executive’s termination pursuant to Section 6.2(a), and (ii) the pro-rated
portion (based on the number of days in the calendar year ending prior to the
effective date of such termination of Executive by Employer) of any Cash Bonus
for the year in which the termination occurred that has been earned but has not
been paid to Executive, which shall not be less than any bonus with respect to
the previous calendar year, in each case.

 

                                (b)           Upon a termination of this
Agreement pursuant to Section 6.2(b), Employer shall pay to Executive:
(i) twelve months of his annual salary then in effect, and (ii) the pro-rated
portion (based on the number of days in the calendar year ending prior to the
effective date of such termination of Executive by Employer) of any Cash Bonus
for the year in which the termination occurred that has been earned, but has not
been paid to Executive, in both cases payable upon such termination.

 

                                (c)           Following the termination of this
Agreement pursuant to Section 6.2(c), Employer shall pay to Executive’s estate
the compensation which would otherwise be payable to Executive to the end of the
month in which his death occurs, including the pro-rated portion (based on the
number of days in the calendar year ending prior to the effective date of such
termination of Executive by Employer) of any Cash Bonus for the year in which
the termination occurred that has been earned but has not been paid to
Executive.

 

                                (d)           If Employer elects to terminate
this Agreement in the event of permanent disability of the Executive as
described in Section 6.2(d), if the Employer terminates this

 

6

--------------------------------------------------------------------------------


 

Agreement for Cause as set forth in Section 6.1, or if the Executive elects to
terminate this Agreement pursuant to 6.2(e), Employer shall pay to Executive
(i) compensation and benefits through the Date of Termination; any such payment,
however, shall (in the case of a termination pursuant to Section 6.2(d)) be
reduced by disability insurance benefits, if any, paid to Executive under
policies (other than group policies) for which Employer pays all premiums and
Executive is the beneficiary, and (ii) the pro-rated portion (based on the
number of days in the calendar year ending prior to the effective date of such
termination of Executive by Employer) of any Cash Bonus for the year in which
the termination occurred that has been earned but has not been paid to
Executive.

 

                                7.             Termination by Executive due to
Change of Control.  Upon the occurrence of any Change of Control, the Executive
may terminate this Agreement upon not less than thirty days’ written notice to
Employer.

 

                                7.1.         Change of Control — Definition. 
For purposes of this Agreement, a “Change of Control” shall mean the happening
of any of the following:

 

                                (a)           A majority of the persons who were
members of the Board of Directors before any cash tender offer, merger or other
business combination, sale of assets, sale or transfer of Employer’s stock or
other equity securities, or contested election or combination of the foregoing,
shall cease to constitute a majority of the directors after the completion of
such event; or

 

                                (b)           The closing of: (i) a merger,
consolidation or reorganization of Employer with or into another corporation in
which the holders of Employer’s common stock immediately before such merger,
consolidation or reorganization do not, immediately following such merger,
consolidation or reorganization, hold as a group on a fully diluted basis both
the ability to elect at least a majority of the directors of the surviving
corporation (or its parent), and at least a majority in value of the surviving
corporation’s (or its parent’s) outstanding equity securities, or (ii) a sale or
other disposition of all or substantially all of the assets of Employer, unless
Employer owns 50% or more of the outstanding voting securities or other equity
interests of the transferee at the time of the transfer.

 

                7.2.         Compensation Upon Termination by Executive Upon a
Change of Control.  Upon a termination upon a Change of Control Employer shall
pay Executive a cash severance payment in an amount equal to the sum of (a) one
year of Executive’s annual salary payable in a lump sum payment within three
months the Executive’s termination pursuant to Section 7, and (b) the pro-rated
portion (based on the number of days in the calendar year ending prior to the
effective date of such termination of Executive by Employer) of any Cash Bonus
for the year in which the termination occurred that has been earned but has not
been paid to Executive, which shall not be less than any bonus with respect to
the previous calendar year, in each case.  In addition, in the event of a Change
of Control, all of Executive’s equity-based compensation shall immediately vest
regardless whether the Executive is retained by the Employer or successor
following the Change of Control.

 

7

--------------------------------------------------------------------------------


 

8.             Covenant Not To Compete.

 

(a)           Except as otherwise provided for in this Agreement, during the
Term of this Agreement and, if this Agreement is terminated for any reason
during the Term, for one year following such date of termination (the
“Termination Period”), the Executive shall not, directly or indirectly, compete
with respect to any services or products of Employer which are either offered or
are being developed by Employer as of the date of termination; or, without
limiting the generality of the foregoing, be or become, or agree to be or
become, interested in or associated with, in any capacity (whether as a partner,
shareholder, owner, officer, director, executive, principal, agent, creditor,
trustee, consultant, co-venturer or otherwise), any individual, corporation,
firm, association, partnership, joint venture or other business entity, which
competes with respect to any services or products of Employer which are either
offered or are being developed by Employer as of the date of termination;
provided, however, that the Executive may own, solely as an investment, not more
than 9.99% of any class of securities of any corporation in competition with
Isonics whose securities are traded on any national securities exchange in the
United States of America.

 

                                (b)           Employer and Executive agree to
the following: this provision does not impose an undue hardship on Executive and
is not injurious to the public; this provision is necessary to protect the
business of Employer and its affiliates; the nature of Executive’s
responsibilities with Employer under this Agreement require Executive to have
access to Confidential Information, as such term is defined in Section 10 of
this Agreement, which is valuable and confidential to all of the business; the
scope of this Section 8 is reasonable in terms of length of time and geographic
scope; and adequate consideration supports this Section 8, including
consideration herein.

 

                                (c)           In the event that any of the
covenants in this Section 8 shall be determined by any court of competent
jurisdiction to be unenforceable by reason of extending for too great a period
of time or by reason of being too extensive in any other respect, it shall be
interpreted to extend over the maximum period of time for which it may be
enforceable and to the maximum extent in all other respects as to which it may
be enforceable, and enforced as so interpreted, all as determined by such court
in such action.  Executive acknowledges the uncertainty of the law in this
respect and expressly stipulates that this Agreement is to be given the
construction that renders its provisions valid and enforceable to the maximum
extent (not exceeding its express terms) possible under applicable law.

 

                                9.             Non-solicitation.  During the
term of this Agreement and, if applicable, during the Termination Period, the
Executive shall not, directly or indirectly, (i) induce or attempt to influence
any executive or other employee of Isonics to leave its employ, (ii) aid or
agree to aid any competitor, customer or supplier of Isonics in any attempt to
hire any person who is an executive or other employee of Isonics, or
(iii) induce or attempt to influence any person or business entity who was a
customer or supplier of Isonics during any portion of said period to transact
business with a competitor of any aspect of Isonics’ business.

 

8

--------------------------------------------------------------------------------


 

                                10.          Confidentiality.

 

(a)           Executive acknowledges that, during the course of Executive’s
employment with Employer, Executive may have developed Confidential Information
(as defined below) for Employer, and Executive may have learned of Confidential
Information developed or owned by Employer or its affiliates or entrusted to
Employer or its affiliates by others.  Executive agrees that Executive will not,
directly or indirectly, use any Confidential Information or disclose it to any
other person or entity, except as otherwise required by law.

 

(b)           “Confidential Information” means any and all information relating
to Employer that is not generally known by the public or others with whom
Employer does (or plans to) compete or do business, as well as comparable
information relating to any of Employer’s affiliates.  Confidential Information
includes, but is not limited to, information relating to the terms of this
Agreement, as well as Employer’s business, technology, practices, products,
marketing, sales, services, finances, strategic opportunities, internal
strategies, legal affairs (including pending litigation), the terms of business
relationships not yet publicly known, intellectual property and the filing or
pendency of patent applications.  Confidential Information also includes, but is
not limited to, comparable information that Employer may receive or has received
belonging to customers, suppliers, consultants and others who do business with
Employer, or any of Employer’s affiliates.

 

(c)           “Confidential Information” does not include any information that
is: (i) shown to have been developed independently by Executive prior to
Executive’s employment with Employer; or (ii) required by a judicial tribunal or
similar governmental body to be disclosed under law (provided that Executive
have first promptly notified Employer of such disclosure requirement and have
cooperated fully with Employer (at Employer’s expense) in exhausting all appeals

 

                                11.          Property of Employer.  Upon any
termination from Employer, Executive agrees to return to Employer any and all
records, files, notes, memoranda, reports, work product and similar items, and
any manuals, drawings, sketches, plans, tape recordings, computer programs,
disks, cassettes and other physical representations of any information, relating
to Employer, or any of its affiliates, whether or not constituting confidential
information; and Executive agrees to return to Employer any other property,
including but not limited to a laptop computer, belonging to Employer, no later
than the date of Executive’s termination from employment for any reason, and
Executive further agrees not to retain copies of any Confidential Information. 
Upon termination of this Agreement or employment hereunder, Executive who has
been using a computer owned by the Employer may purchase said computer from the
Employer for fair market value provided the information in the computer is
backed up in the Employer’s data files and all Confidential Information has been
deleted from the computer in a manner reasonably satisfactory to the remaining
senior officers of the Employer.  The Executive will pay the Employer the fair
market value of such computer as may be reasonably determined by the Employer.

 

                                12.          Section 280G Safe Harbor Cap.  In
the event it shall be determined that any payment or distribution or any part
thereof of any type to or for the benefit of Executive whether pursuant to the
Agreement or any other agreement between Executive and the

 

9

--------------------------------------------------------------------------------


 

Employer, or any person or entity that acquires ownership or effective control
the Employer or ownership of a substantial portion of the Employer’s assets
(within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended, and the regulations thereunder (the “Code”)) whether paid or payable or
distributed or distributable pursuant to the terms of the Agreement or any other
agreement, (the “Total Payments”), is or will be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Total Payments
shall be reduced to the maximum amount that could be paid to Executive without
giving rise to the Excise Tax (the “Safe Harbor Cap”), if the net after-tax
payment to Executive after reducing Executive’s Total Payments to the Safe
Harbor Cap is greater than the net after-tax (including the Excise Tax) payment
to Executive without such reduction.  The reduction of the amounts payable
hereunder, if applicable, shall be made by reducing first the payment made
pursuant to the Agreement and then to any other agreement that triggers such
Excise Tax, unless an alternative method of reduction is elected by Executive. 
All mathematical determinations, and all determinations as to whether any of the
Total Payments are “parachute payments” (within the meaning of Section 280G of
the Code), that are required to be made under this Section 12, including
determinations as to whether the Total Payments to Executive shall be reduced to
the Safe Harbor Cap and the assumptions to be utilized in arriving at such
determinations, shall be made by a nationally recognized accounting firm
selected by the Employer (the “Accounting Firm”).  If the Accountant determines
that the Total Payments to Executive shall be reduced to the Safe Harbor Cap
(the “Cutback Payment”) and it is established pursuant to a final determination
of a court or an Internal Revenue Service (the “IRS”) proceeding which has been
finally and conclusively resolved, that the Cutback Payment is in excess of the
limitations provided in Section 6(e) (hereinafter referred to as an “Excess
Payment”), such Excess Payment shall be deemed for all purposes to be an
overpayment to Executive made on the date such Executive received the Excess
Payment and Executive shall repay the Excess Payment to the Employer on demand;
provided, however, if Executive shall be required to pay an Excise Tax by reason
of receiving such Excess Payment (regardless of the obligation to repay the
Employer), Executive shall not be required to repay the Excess Payment (if
Executive has already repaid such amount, the Employer shall refund the amount
to the Executive), and the Employer shall pay Executive an amount equal to the
difference between the Total Payments and the Shortfall Cap.

 

                                13.          Remedies.  Notwithstanding other
provisions of this Agreement regarding dispute resolution, Executive agrees that
Executive’s violation of any of Sections 8, 9, 10 or 11 of this Agreement would
cause Employer irreparable harm that would not be adequately compensated by
monetary damages and that an injunction may be granted by any court or courts
having jurisdiction, restraining Executive from violation of the terms of this
Agreement, upon any breach or threatened breach of Executive of the obligations
set forth in any of the Sections 8, 9, 10 or 11.  The preceding sentence shall
not be construed to limit Employer from any other relief or damages to which it
may be entitled as a result of Executive’s breach of any provision of this
Agreement, including Sections 8, 9, 10 or 11.  Executive also agrees that a
violation of any of Sections 8, 9, 10 or 11 would entitle Employer, in addition
to all other remedies available at law or equity, to recover from Executive any
and all funds, including, without limitation, wages, salary and profits, which
will be held by Executive in constructive trust for Employer, received by
Executive in connection with such violation.

 

10

--------------------------------------------------------------------------------


 

                                14.          Indemnification.

 

                                (a)           Employer agrees to indemnify
Executive and hold Executive harmless from and against any and all losses,
claims, damages, liabilities and costs (and all actions in respect thereof and
any legal or other expenses in giving testimony or furnishing documents in
response to a subpoena or otherwise), including, without limitation, the costs
of investigating, preparing or defending any such action or claim, whether or
not in connection with litigation in which Executive is a party, as and when
incurred, directly or indirectly caused by, relating to, based upon or arising
out of any work performed by Executive in connection with this Agreement to the
full extent permitted by the California Corporation Code, and by the Articles of
Incorporation and Bylaws of Employer, as may be amended from time to time, and
pursuant to any indemnification agreement between Executive and Employer.

 

                                (b)           The indemnification provision of
this Section 14 shall be in addition to any liability which Employer may
otherwise have to Executive.

 

                                (c)           If any action, proceeding or
investigation is commenced as to which Executive proposes to demand such
indemnification, Executive shall notify Employer with reasonable promptness. 
Executive shall have the right to retain counsel of Executive’s own choice to
represent Executive and Employer shall pay all reasonable fees and expenses of
such counsel; and such counsel shall, to the fullest extent consistent with such
counsel’s professional responsibilities, cooperate with Employer and any counsel
designated by Employer.  Employer shall be liable for any settlement of any
claim against Executive made with Employer’s written consent, which consent
shall not be unreasonably withheld or delayed, to the fullest extent permitted
by the California General Corporation Law and the Certificate of Incorporation
and Bylaws of Employer, as may be amended from time to time.

 

                                15.          Arbitration.

 

                                (a)           Any dispute arising between the
parties to this Agreement, including, but not limited to, those pertaining to
the formation, validity, interpretation, effect or alleged breach of this
Agreement (“Arbitrable Dispute”) will be submitted to arbitration in the State
of Colorado, before an experienced employment arbitrator and selected in
accordance with the rules of the American Arbitration Association labor
tribunal.  Each party shall pay the fees of their respective attorneys, the
expenses of their witnesses and any other expenses connected with presenting
their claim.  Other costs of the arbitration, including the fees of the
arbitrator, cost of any record or transcript of the arbitration, administrative
fees, and other fees and costs shall be borne equally by the parties hereto.

 

                                (b)           Should any party to this Agreement
hereafter institute any legal action or administrative proceedings against
another party with respect to any claim waived by this Agreement or pursue any
other Arbitrable Dispute by any method other than said arbitration, the
responding party shall be entitled to recover from the initiating party all
damages, costs, expenses and attorney’s fees incurred as a result of such
action.

 

11

--------------------------------------------------------------------------------


 

                                16.          Fees.  Unless otherwise agreed, the
prevailing party will be entitled to its costs and attorneys’ fees incurred in
any litigation or dispute relating to the interpretation or enforcement of this
Agreement.

 

                                17.          Professional Fees and Costs.  Each
of the Parties shall be responsible to pay his or its respective attorneys’ and
other professional fees and costs incurred in connection with the negotiation
and drafting of this Agreement.

 

                                18.          Disclosure.  Executive agrees fully
and completely to reveal the terms of this Agreement to any future employer or
potential employer of Executive and authorizes Employer, at its election, to
make such disclosure.

 

                                19.          Representation of Executive. 
Executive represents and warrants to Employer that Executive is free to enter
into this Agreement and has no contract, commitment, arrangement or
understanding to or with any party that restrains or is in conflict with
Executive’s performance of the covenants, services and duties provided for in
this Agreement.  Executive agrees to indemnify Employer and to hold it harmless
against any and all liabilities or claims arising out of any unauthorized act or
acts by Executive that, the foregoing representation and warranty to the
contrary notwithstanding, are in violation, or constitute a breach, of any such
contract, commitment, arrangement or understanding.  Executive further
represents and warrants to Employer that Executive has consulted with his legal,
tax, accounting, and investment advisors with respect to the advisability of
entering into this Agreement to the extent that the Executive has determined
such consultation to be necessary or appropriate.

 

                                20.          Assignability.  During Executive’s
employment, this Agreement may not be assigned by either party without the
written consent of the other; provided, however, that Employer may assign its
rights and obligations under this Agreement without Executive’s consent to a
successor by sale, merger or liquidation, if such successor carries on the
Employer’s business substantially in the form in which it is being conducted at
the time of the sale, merger or liquidation.  This Agreement is binding upon
Executive, Executive’s heirs, personal representatives and permitted assigns and
on Employer, its successors and assigns.

 

                                21.          Notices.  For purposes of this
Agreement, notices and all other communications provided for herein shall be in
writing and shall be deemed to have been duly given when personally delivered or
when mailed by United States registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

IF TO EMPLOYER TO:

Isonics Corporation

5906 McIntyre Street

Golden, CO 80403

Attention: Chairman of the Compensation Committee

 

12

--------------------------------------------------------------------------------


 

IF TO EXECUTIVE TO:

Gregory A. Meadows

 

                                22.          Severability.  If any provision of
this Agreement or compliance by any of the parties with any provision of this
Agreement constitutes a violation of any law, or is or becomes unenforceable or
void, then such provision, to the extent only that it is in violation of law,
unenforceable or void, shall be deemed modified to the extent necessary so that
it is no longer in violation of law, unenforceable or void, and such provision
will be enforced to the fullest extent permitted by law.  If such modification
is not possible, said provision, to the extent that it is in violation of law,
unenforceable or void, shall be deemed severable from the remaining provisions
of this Agreement, which provisions will remain binding on the parties.

 

                                23.          Waivers.  No failure on the part of
either party to exercise, and no delay in exercising, any right or remedy
hereunder will operate as a waiver thereof; nor will any single or partial
waiver of a breach of any provision of this Agreement operate or be construed as
a waiver of any subsequent breach; nor will any single or partial exercise of
any right or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right or remedy granted hereby or by law.

 

                                24.          Governing Law.  The validity,
construction and performance of this Agreement shall be governed by the laws of
the State of Colorado without regard to the conflicts of law provisions of such
laws.

 

                                25.          Entire Agreement.  This instrument
contains the entire agreement of the parties with respect to the relationship
between Executive and Employer and supersedes all prior agreements and
understandings, and there are no other representations or agreements other than
as stated in this Agreement related to the terms and conditions of Executive’s
employment.  This Agreement may be changed only by an agreement in writing
signed by the party against whom enforcement of any waiver, change,
modification, extension or discharge is sought, and any such modification will
be signed by the Chairman of the Compensation Committee.

 

                                26.          Counterparts.  This Agreement may
be executed in counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have duly signed and delivered this Agreement as
of the day and year first above written.

 

 

EMPLOYER:

 

 

 

ISONICS CORPORATION

 

 

By:

/s/ Richard Hagman

 

Richard Hagman, Chairman

 

Compensation Committee

 

 

 

EXECUTIVE:

 

 

 

/s/ Gregory A. Meadows

 

Name: Gregory A. Meadows

 

14

--------------------------------------------------------------------------------